DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I, Claims 1-14 in the reply filed on 10/26/22 is acknowledged.  
The traversal is on the ground(s) that the claims are sufficiently related to one another that there is no search burden on the examiner.  This is not found persuasive because claims of Invention I are directed to a general display assembly and focuses on its diffraction grating lens characteristics, whereas claims of Invention II are directed to a display device comprising a controller and focuses on characteristics of the controller and its eye-tracking features. The differences between the inventions would necessarily pose a serious search burden on the examiner, as both have differing characteristics belonging to different classifications. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al (US Publication No.: US 2016/0011564 A1, “Tanabe”) in view of Chen et al (US Publication No.: US 2014/0028933 A1, “Chen”).
Regarding Claim 1, Tanabe discloses a display assembly (Figure 7B, Figure 3), comprising:
A display module (Figure 7B, display module 11); and
A plurality of lens arrays laminated one on another at a light-exiting side of the display module (Figure 7B, lens array 12’-1, 12’-2), wherein
Each lens array of the plurality of lens arrays comprises a substrate (Figure 3, substrate 32), a cover plate arranged opposite to the substrate (Figure 3, cover plate 31), a first transparent electrode arranged at a side of the substrate facing the cover plate (Figure 3, first transparent electrode 39), a second transparent electrode arranged at a side of the cover plate facing the substrate (Figure 3, second transparent electrode 38), and a liquid crystal layer and a diffraction lens grating arranged between the first transparent electrode and the second transparent electrode (Figure 3, liquid crystal layer 34, diffraction lens grating 33);
The diffraction lens grating comprises a plurality of diffraction lens grating units (Figure 3, diffraction lens grating 33 comprises a plurality of diffraction lens grating units); and
A voltage applied to each of the first transparent electrode and the second transparent electrode in such a manner that a refractive index of a liquid crystal molecules in the liquid crystal layer is equal to or not equal to a refractive index of the diffraction lens grating (Paragraph 0061).
Tanabe fails to disclose that the display module comprises a plurality of pixel islands arranged in an array form, wherein the diffraction lens grating units correspond to the plurality of pixel islands respectively.
However, Chen discloses a similar display assembly where the display module comprises a plurality of pixel islands arranged in an array form, wherein the diffraction lens grating units correspond to the plurality of pixel islands respectively (Chen, Figure 10, pixel islands 12, diffraction lens grating units 13 correspond to pixel islands 12; Paragraphs 0076-0077).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Tanabe to have the diffraction lens grating units corresponds to pixel islands as disclosed by Chen. One would have been motivated to do so for the purpose of propagating light correspondingly from left and right eye pixels in order to optimize light polarization thereby establishing autostereoscopic display modes (Chen, Paragraphs 0060-0062).

Regarding Claim 2, Tanabe in view of Chen discloses the display assembly according to claim 1, wherein the diffraction lens grating comprises a first diffraction lens grating arranged at a side of the cover plate facing the substrate and/or a second diffraction lens grating arranged at a side of the substrate facing the cover plate (Tanabe, Figure 3, first diffraction lens grating 33 is arranged at a side of the cover plate facing the substrate).

Regarding Claim 4, Tanabe in view of Chen discloses the display assembly according to claim 1.
Tanabe fails to disclose a polarizer arranged between the display module and the lens array.
However, Chen discloses a similar display comprising a polarizer arranged between the display module and the lens array (Chen, Paragraph 0098). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Tanabe to include a polarizer as disclosed by Chen. One would have been motivated to do so for the purpose of converting light into linearly polarized light in order to achieve autostereoscopic display modes (Chen, Paragraph 0098). 

Regarding Claim 5, Tanabe in view of Chen discloses the display assembly according to claim 4, wherein the display module is a Liquid Crystal Display (LCD) module or an Organic Light-Emitting Diode (OLED) display module (Tanabe, Figure 7B, display module 11 is an LCD module).

Regarding Claim 6, Tanabe in view of Chen discloses the display assembly according to claim 1, further comprises a transparent spacer layer arranged between the display module and the lens array (Tanabe, Figure 7B discloses a transparent spacer layer between display module 11 and lens array 12’-1).

Regarding Claim 7, Tanabe in view of Chen discloses the display assembly according to claim 4.
Tanabe fails to disclose that a long-axis direction of the liquid crystal molecules in the liquid crystal layer is substantially parallel to an optical axis of the polarizer.
However, Chen discloses a similar display where a long-axis direction of the liquid crystal molecules in the liquid crystal layer is substantially parallel to an optical axis of the polarizer (Chen, Paragraph 0098). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Tanabe to include a polarizer as disclosed by Chen. One would have been motivated to do so for the purpose of converting light into linearly polarized light in order to achieve autostereoscopic display modes (Chen, Paragraph 0098). 

Regarding Claim 9, Tanabe in view of Chen discloses the display assembly according to claim 1.
Tanabe fails to disclose that a length of each pixel in the pixel island is approximately one third of the width of the diffraction lens grating unit.
Chen also fails to explicitly disclose that a length of each pixel in the pixel island is approximately one third of the width of the diffraction lens grating unit. However, Chen discloses a general environment of arranging pixel units corresponding to diffraction lens grating units in order to achieve polarization optimization thereby enhancing 3D display (Chen, Paragraph 0060; Paragraph 0063; Paragraphs 0117-0118). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that a length of each pixel in the pixel island is approximately one third of the width of the diffraction lens grating unit is the result-effective variable, and when this length is optimized to the appropriate value within the specified parameters of a given display device, the recognized results of achieving high resolution 3D display are realized. While Chen does not directly disclose that a length of each pixel in the pixel island is approximately one third of the width of the diffraction lens grating unit, Chen does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that a length of each pixel in the pixel island is approximately one third of the width of the diffraction lens grating unit for the purpose of achieving polarization optimization thereby effectively improved 3D display modes and resolution.

Regarding Claim 11, Tanabe in view of Chen discloses the display assembly according to claim 1.
Tanabe fails to disclose that the width of the diffraction lens grating unit is designed in accordance with a length of a subpixel.
Chen also fails to explicitly disclose that the width of the diffraction lens grating unit is designed in accordance with a length of a subpixel. However, Chen discloses a general environment of arranging subpixels corresponding to diffraction lens grating units in order to achieve polarization optimization thereby enhancing 3D display (Chen, Paragraph 0060; Paragraph 0063; Paragraphs 0117-0118). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that the width of the diffraction lens grating unit is designed in accordance with a length of a subpixel is the result-effective variable, and when this width is optimized to the appropriate value within the specified parameters of a given display device, the recognized results of achieving high resolution 3D display are realized. While Chen does not directly disclose that the width of the diffraction lens grating unit is designed in accordance with a length of a subpixel, Chen does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that the width of the diffraction lens grating unit is designed in accordance with a length of a subpixel for the purpose of achieving polarization optimization thereby effectively improved 3D display modes and resolution.

Regarding Claim 12, Tanabe in view of Chen discloses the display assembly according to claim 11.
Tanabe fails to disclose that the width of the diffraction lens grating unit is approximately three times of the length of each subpixel in the plurality of pixel islands.
Chen also fails to explicitly disclose that the width of the diffraction lens grating unit is approximately three times of the length of each subpixel in the plurality of pixel islands. However, Chen discloses a general environment of arranging subpixels corresponding to diffraction lens grating units in order to achieve polarization optimization thereby enhancing 3D display (Chen, Paragraph 0060; Paragraph 0063; Paragraphs 0117-0118). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that the width of the diffraction lens grating unit is approximately three times of the length of each subpixel in the plurality of pixel islands is the result-effective variable, and when this width is optimized to the appropriate value within the specified parameters of a given display device, the recognized results of achieving high resolution 3D display are realized. While Chen does not directly disclose that the width of the diffraction lens grating unit is approximately three times of the length of each subpixel in the plurality of pixel islands, Chen does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that the width of the diffraction lens grating unit is approximately three times of the length of each subpixel in the plurality of pixel islands for the purpose of achieving polarization optimization thereby effectively improved 3D display modes and resolution.

Claims 8, 10, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe in view of Chen in further view of Gao et al (US Publication No.: US 2019/0196297 A1, “Gao”).
Regarding Claim 8, Tanabe in view of Chen discloses the display assembly according to claim 1.
Tanabe fails to disclose that a distance between each lens array and the display module and a width of each diffraction lens grating unit are determined in accordance with a viewing space of designed multi-viewpoint optical field display and a resolution of the multi-viewpoint optical field display.
Gao also fails to explicitly disclose that a distance between each lens array and the display module and a width of each diffraction lens grating unit are determined in accordance with a viewing space of designed multi-viewpoint optical field display and a resolution of the multi-viewpoint optical field display. However, Gao discloses a general environment of determining distances and widths of the diffraction lens grating unit in order to achieve high resolution and optimized multi-viewpoint optical field display (Gao, Paragraphs 0032-0044; Paragraph 0054; Paragraph 0077). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that a distance between each lens array and the display module and a width of each diffraction lens grating unit are determined in accordance with a viewing space of designed multi-viewpoint optical field display and a resolution of the multi-viewpoint optical field display is the result-effective variable, and when this distance and width are optimized to the appropriate length within the specified parameters of a given display device, the recognized results of achieving high resolution 3D display are realized. While Gao does not directly disclose that ta distance between each lens array and the display module and a width of each diffraction lens grating unit are determined in accordance with a viewing space of designed multi-viewpoint optical field display and a resolution of the multi-viewpoint optical field display, Gao does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Gao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that a distance between each lens array and the display module and a width of each diffraction lens grating unit are determined in accordance with a viewing space of designed multi-viewpoint optical field display and a resolution of the multi-viewpoint optical field display for the purpose of optimizing display resolution and achieving 3D display modes. 

Regarding Claim 10, Tanabe in view of Chen discloses the display assembly according to claim 1.
Tanabe fails to disclose that the diffraction lens grating unit is an N-step phase diffraction lens grating unit, where N is 2n, and n is a positive integer.
However, Gao discloses a similar display where the diffraction lens grating unit is an N-step phase diffraction lens grating unit, where N is 2n, and n is a positive integer (Gao, Figure 3; Paragraph 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diffraction lens grating unit as disclosed by Tanabe to have a particular step phase as disclosed by Gao. One would have been motivated to do so for the purpose of optimizing the widths of each step (Gao, Paragraph 0043).

Regarding Claim 13, Tanabe in view of Chen and Gao discloses the display assembly according to claim 10.
Tanabe fails to disclose that the diffraction lens grating unit is an 8-step phase diffraction lens grating unit.
However, Gao discloses a similar display where the diffraction lens grating unit is an 8-step phase diffraction lens grating unit (Gao, Figure 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diffraction lens grating unit as disclosed by Tanabe to have a particular step phase as disclosed by Gao. One would have been motivated to do so for the purpose of optimizing the widths of each step (Gao, Paragraph 0043).

Regarding Claim 14, Tanabe in view of Chen and Gao discloses the display assembly according to claim 13.
Tanabe fails to disclose that a phase difference between adjacent steps of the 8-step phase diffraction lens grating unit is 2π /N, 
    PNG
    media_image1.png
    64
    741
    media_image1.png
    Greyscale
wavelength of incident light, ne represents a refractive index of a grating material, and n0 represents a refractive index of ordinary light, i.e., a refractive index of linearly polarized light perpendicular to the long-axis direction of the liquid crystal molecule.
However, Gao discloses a similar display where a phase difference between adjacent steps of the 8-step phase diffraction lens grating unit is 2π /N, 
    PNG
    media_image1.png
    64
    741
    media_image1.png
    Greyscale
wavelength of incident light, ne represents a refractive index of a grating material, and n0 represents a refractive index of ordinary light, i.e., a refractive index of linearly polarized light perpendicular to the long-axis direction of the liquid crystal molecule (Gao, Paragraphs 0037-0038). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diffraction lens grating unit as disclosed by Tanabe to have a particular step phase as disclosed by Gao. One would have been motivated to do so for the purpose of optimizing the widths of each step (Gao, Paragraph 0043).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 3, the prior art of record does not teach or suggest a display assembly, comprising: a display module comprising a plurality of pixel islands arranged in an array form; and a plurality of lens arrays laminated one on another at a light-exiting side of the display module, wherein each lens array of the plurality of lens arrays comprises a substrate, a cover plate arranged opposite to the substrate, a first transparent electrode arranged at a side of the substrate facing the cover plate, a second transparent electrode arranged at a side of the cover plate facing the substrate, and a liquid crystal layer and a diffraction lens grating arranged between the first transparent electrode and the second transparent electrode; the diffraction lens grating comprises a plurality of diffraction lens grating units corresponding to the plurality of pixel islands respectively, wherein when the quantity of lens arrays laminated one on another is greater than 2, in two adjacent pairs of lens arrays, the substrate of a lens array away from the display module in one pair of lens arrays serves as the cover plate of a lens array adjacent to the display module in the other pair of lens arrays, in combination with the remaining features recited in the claim.
The prior art of Tanabe (US 2016/0011564 A1) discloses a plurality of lens arrays laminated one on another at a light-exiting side of the display module, wherein each lens array of the plurality of lens arrays comprises a substrate, a cover plate arranged opposite to the substrate, a first transparent electrode arranged at a side of the substrate facing the cover plate, a second transparent electrode arranged at a side of the cover plate facing the substrate, and a liquid crystal layer and a diffraction lens grating arranged between the first transparent electrode and the second transparent electrode (Tanabe, Figure 7B; Figure 3). Tanabe fails to disclose that the diffraction lens grating comprises a plurality of diffraction lens grating units corresponding to the plurality of pixel islands respectively. Further, while Tanabe discloses an idea of stacking multiple lens arrays one on another, Tanabe fails to explicitly disclose a characteristic of having the lens array share substrates and cover plates. The prior art of Chen (US 2014/0028933 A1) discloses a correspondence between diffraction lens gratings and pixel islands (Chen, Figure 10). However, Chen also fails to disclose more than two lens array stacked together, sharing substrates. 
Therefore, Claim 3 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871